Exhibit 10(s)(iii)

Execution

THIRD AMENDMENT TO REVOLVING CREDIT AGREEMENT

This Third Amendment to Revolving Credit Agreement (this “Amendment”) is entered
into as of July 29, 2008 (the “Effective Date”) by and among Richardson
Electronics, Ltd., a Delaware corporation, Richardson Electronics Limited, an
English limited liability company, Richardson Electronics Benelux B.V., a Dutch
private limited liability company, Richardson Electronics Pte Ltd, a company
organized under the laws of Singapore, Richardson Electronics Pty Limited, a
company organized under the laws of New South Wales, Australia, the lenders
party hereto (each, a “Lender” and collectively, the “Lenders”) and JP Morgan
Bank, N.A., a national banking association as administrative agent (in such
capacity, the “Administrative Agent”).

RECITALS

WHEREAS, the Borrowers, the Lenders and the Agent are parties to that certain
Revolving Credit Agreement dated as of July 27, 2007 (as amended or modified
from time to time, the foregoing being referred to as the “Agreement”);

WHEREAS, the Borrowers, the Lenders and the Agent desire to amend the Agreement
in certain respects on terms and conditions set forth herein;

NOW, THEREFORE, in consideration of the premises and mutual covenants contained
herein, the parties hereto agree as follows:

1. Defined Terms. Capitalized terms used herein but not defined herein shall
have the meanings ascribed thereto in the Agreement.

2. Amendments to the Agreement. The Agreement is hereby amended as follows:

(a) Section 1.1 of the Agreement is hereby amended to add a new definition of
“Goodwill Impairment Charge” as follows and to delete in its entirety the
definition of “Leverage Ratio” contained therein and to replace said definitions
as follows:

“‘Goodwill Impairment Charge’” means a non-cash charge for the reduction in
goodwill (within the meaning of Agreement Accounting Principles) of the
US-Borrower presented in a certificate provided to the Administrative Agent by
the Chief Financial Officer of the US-Borrower recognized solely in respect of
the US-Borrower’s fiscal period ended May 31, 2008 and in an amount not in
excess of $11,500,000.”

“‘Leverage Ratio’ means, as of any date of calculation, the quotient of
(i) Senior Funded Debt outstanding on such date, over (ii) Adjusted EBITDA
calculated for the US-Borrower and its consolidated Subsidiaries for the period
of the trailing four consecutive fiscal quarters ending on or most recently
ended prior to such date of determination; provided, that



--------------------------------------------------------------------------------

with respect to the fiscal quarter ended June 2, 2007, December 1,
2007, March 1, 2008 and May 31, 2008, there shall be added to Adjusted EBITDA
the sum of relevant Identified Charges and any Goodwill Impairment Charge, which
Goodwill Impairment Charge shall be recognized solely in respect of the
US-Borrower’s fiscal period ended May 31, 2008.”

3. Effectiveness. This Amendment shall become effective when the Administrative
Agent has received all of the following acknowledged to be satisfactory by the
Administrative Agent:

(a) This Amendment, executed by the requisite signatories;

(b) A certificate, signed by the chief executive officer of Richardson
Electronics, Ltd. substantially in the form of Exhibit I attached hereto and
made a part hereof, stating that on the Effective Date (after giving effect to
this Amendment) no Default or Unmatured Default has occurred and is continuing
and further certifying that the representations and warranties contained in
Article 5 of the Agreement are true and correct on and as of the Effective Date,
together with a certification of the validity and accuracy of the Goodwill
Impairment Charge;

(c) The representations and warranties contained in Section 4 of this Amendment
shall be true and correct in all material respects; and

(d) Such other documents, instruments or approvals (and, if requested by the
Administrative Agent, certified duplicates of executed copies thereof) as the
Administrative Agent may reasonably request.

4. Representations and Warranties. Each Borrower represents and warrants to the
Lenders and the Administrative Agent (which representations and warranties shall
become part of the representations and warranties made by such Borrower under
the Agreement) that:

(a) The execution, delivery and performance of this Amendment has been duly
authorized by all necessary action and will not require any consent or approval
of any person or entity, violate in any material respect any provision of any
law, rule, regulation, order, writ, judgment, injunction, decree, determination
or award presently in effect having applicability to it or constitute a default
under any indenture or loan or credit agreement or any other agreement, lease or
instrument to which any Borrower is a party or by which it or its properties may
be bound or affected;

(b) No consent, approval or authorization of or declaration or filing with any
governmental authority or any non-governmental person or entity, including
without limitation, any creditor or partner of any Borrower is required on the
part of such Borrower in connection with the execution, delivery and performance
of this Amendment or the transactions contemplated thereby and the execution,
delivery and performance of this Amendment and the transactions contemplated
hereby will not violate the terms of any contract or agreement to which such
Borrower is a party;

(c) The Agreement, as amended hereby, is the legal, valid and binding obligation
of each Borrower, enforceable against it in accordance with the terms thereof;

 

- 2 -



--------------------------------------------------------------------------------

(d) The most recent financial statements of each Borrower delivered to the
Lenders are complete and accurate in all material respects and present fairly
the financial condition of such Borrowers as of such date in accordance with
generally accepted accounting principles. There has been no adverse material
change in the condition of the business, properties, operations or condition,
financial or otherwise, of any Borrower since the date of such financial
statements which has or could reasonably be expected to have a Material Adverse
Effect in respect of the US-Borrower or its Subsidiaries; and

(e) After giving effect to this Amendment and the transactions contemplated
hereby, no Default or Event of Default has occurred or exists under the
Agreement as of the Effective Date hereof.

5. Acknowledgement and Reaffirmation; No Waiver. Each Borrower hereby ratifies
and affirms all of the obligations and undertakings contained in the Agreement
and the Agreement remains in full force and effect in accordance with its terms.
Each Borrower and each Guarantor hereby acknowledges, agrees and affirms that
each document and instrument securing or supporting the obligations and
indebtedness owing to the Lenders and Administrative Agent prior to the date of
this Amendment remains in full force and effect in accordance with its terms,
and that such security and support remains in full force effect as to all
obligations under the Agreement.

6. Expenses. The Borrowers jointly and severally agree to pay and save the
Lenders and Administrative Agent harmless from liability for the payment of all
costs and expenses arising in connection with this Amendment, including the
reasonable fees and expenses of Baker & McKenzie LLP, counsel to the
Administrative Agent and certain of the Lenders, in connection with the
preparation and review of this Amendment and any related documents.

7. Governing Law. This Amendment shall be governed by, and shall be construed
and enforced in accordance with, the laws of the State of Illinois.

8. Counterparts; Facsimile. This Amendment may be executed in one or more
counterparts, each of which together shall constitute the same agreement. One or
more counterparts of this Amendment may be delivered by facsimile, with the
intention that such delivery shall have the same effect as delivery of an
original counterpart thereof.

[The remainder of this page has been left blank intentionally]

 

- 3 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

BORROWERS: RICHARDSON ELECTRONICS, LTD.

/s/ Edward J. Richardson

By:   Edward J. Richardson Title:   Chairman, CEO and President RICHARDSON
ELECTRONICS LIMITED

/s/ Thomas Harbrecht

By:   Thomas Harbrecht Title:   Director RICHARDSON ELECTRONICS BENELUX B.V.

/s/ Thomas Harbrecht

By:   Thomas Harbrecht Title:   Managing Director A RICHARDSON ELECTRONICS PTE
LTD

/s/ Thomas Harbrecht

By:   Thomas Harbrecht Title:   Director RICHARDSON ELECTRONICS PTY LIMITED

/s/ Thomas Harbrecht

By:   Thomas Harbrecht Title:   Director 40 W267 Keslinger Road P.O. Box 393
LaFox, Illinois 60147-0393 Attention: Michelle Perricone Tel: 630-208-2200 Fax:
630-208-2950

 

- 4 -



--------------------------------------------------------------------------------

GUARANTOR THE UNDERSIGNED, EACH A GUARANTOR OF THE OBLIGATIONS UNDER THE
AGREEMENT, BEING FAMILIAR WITH THE TERMS OF THE FOREGOING AMENDMENT, HEREBY
RATIFIES AND REAFFIRMS ALL SUCH OBLIGATIONS, IN EACH CASE AS SET FORTH IN THOSE
CERTAIN GUARANTIES, DATED JULY 27, 2007 RICHARDSON ELECTRONICS, LTD.

/s/ Edward J. Richardson

By:   Edward J. Richardson Title:   Chairman, CEO and President RICHARDSON
INTERNATIONAL, INC.

/s/ Edward J. Richardson

By:   Edward J. Richardson Title:   President

 

- 5 -



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: JPMORGAN CHASE BANK, N.A.,

/s/ Michelle Otten

By:   Michelle Otten Title:   Assistant Vice President

 

- 6 -



--------------------------------------------------------------------------------

LENDERS: JPMORGAN CHASE BANK, N.A.,

/s/ Michelle Otten

By:   Michelle Otten Title:   Assistant Vice President JP MORGAN EUROPE LIMITED

/s/ M J Hereidge

By:   M J Hereidge Title:   Vice President JP MORGAN CHASE BANK, N.A. London
Branch, as Overdraft Lender

/s/ M J Hereidge

By:   M J Hereidge Title:   Vice President JPMORGAN CHASE BANK, N.A., through
its Singapore Branch

/s/ Ruth Lee

By:   Ruth Lee Title:   Vice President

 

- 7 -



--------------------------------------------------------------------------------

EXHIBIT I

OFFICER’S CERTIFICATE

This Certificate is delivered to JPMorgan Chase Bank, N.A., as Administrative
Agent by Richardson Electronics, Ltd., pursuant to that certain Revolving Credit
Agreement, dated as of July 27, 2007 among the Borrowers named therein, the
Lenders set forth on the signature pages thereto and the Administrative Agent
identified therein (as amended or modified from time to time, the “Credit
Agreement”). All capitalized terms used herein but not defined shall have the
respective meanings ascribed thereto in the Credit Agreement. The undersigned,
the duly appointed Chief Financial Officer of Richardson Electronics, Ltd.,
hereby certifies to the Administrative Agent and the Lenders that on the date
hereof (i) no Default or Unmatured Default has occurred and is continuing,
(ii) that all the representations and warranties contained in Article V of the
Credit Agreement are true and correct on and as of the date hereof, and
(iii) the Goodwill Impairment Charge shall be recognized as a non-cash charge in
accordance with Agreement Accounting Principles and shall be recognized solely
in respect of the US-Borrower’s fiscal period ended May 31, 2008.

This Certificate is delivered as of July 29, 2008.

 

/s/ Kathleen Dvorak

By:   Kathleen Dvorak